George Postel, J.
The defendant seeks credit for “ Jail Time ” pursuant to section 2193 of the Penal Law for the period he spent in custody from the time of his arrest in Paris, France, until the day he was delivered to the Warden in New York City. The District Attorney questions whether time in jail awaiting extradition comes within the legislative intent of section 2193 of the Penal Law.
It has always been the opinion of this court that the only test that was to be applied to the application of this section was whether defendant’s arrest and incarceration bore an intimate and substantial relationship to the crime for which the accused is finally convicted. (Bernoff v. Amoroso, 188 Misc. 845, affd. 271 App. Div. 925, mot. for lv. to app. den. 271 App. Div. 970.)
The court also notes that its authority to apply the statute in all eases has heretofore never been questioned. The court sees no reason why the statute should not apply to persons who are extradited outside the territorial jurisdiction of the United States, as it is applied to extradition from territorial United States. (See People ex rel. Cohalan v. Warden, 96 N. Y. S. 2d 749.)
Upon proof of the total days in actual custody outside this jurisdiction the court will amend the commitment to include those days as “ Jail Time ” within the meaning of section 2193 of the Penal Law.